Exhibit 10.1

EXECUTION VERSION

HILTON WORLDWIDE HOLDINGS INC.

STOCKHOLDERS AGREEMENT

DATED AS OF OCTOBER 24, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

INTRODUCTORY MATTERS

     1   

1.1

 

Defined Terms

     1   

1.2

 

Construction

     9   

ARTICLE II

 

CORPORATE GOVERNANCE MATTERS

     10   

2.1

 

Composition of the Board

     10   

2.2

 

Size of the Board

     12   

2.3

 

Committees

     12   

2.4

 

Qualification of HNA Designees

     12   

2.5

 

Service on Specified Boards

     13   

2.6

 

Participation of HNA Designees in Certain Matters; Acquisition Proposals

     13   

2.7

 

Resignations

     14   

2.8

 

Other HNA Investments

     16   

ARTICLE III

 

VOTING MATTERS

     16   

3.1

 

Voting in an Uncontested Election

     16   

3.2

 

Voting in a Contested Election

     16   

3.3

 

Voting with respect to Certain Acquisitions

     16   

3.4

 

Voting with respect to Other Matters

     17   

3.5

 

Quorum

     17   

ARTICLE IV

 

ADDITIONAL COVENANTS

     17   

4.1

 

Transfer Restrictions

     17   

4.2

 

Right of First Refusal

     20   

4.3

 

Standstill

     22   

4.4

 

Corporate Opportunities, Bylaws

     24   

4.5

 

Issuer Agreement

     25   

4.6

 

Cooperation

     25   

4.7

 

Tender of Shares in Certain Acquisitions

     25   

4.8

 

Public Announcements

     25   

4.9

 

Device Restrictions

     25   

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

     26   

5.1

 

Representations and Warranties of the Company

     26   

5.2

 

Representations and Warranties of HNA

     27   

5.3

 

No Other Representations or Warranties

     27   

 

i



--------------------------------------------------------------------------------

ARTICLE VI

 

GENERAL PROVISIONS

     27   

6.1

 

Termination

     27   

6.2

 

Notices

     28   

6.3

 

Amendment; Waiver

     29   

6.4

 

Further Assurances

     29   

6.5

 

Assignment

     29   

6.6

 

Third Parties

     29   

6.7

 

Governing Law

     29   

6.8

 

Jurisdiction; Waiver of Jury Trial

     29   

6.9

 

Specific Performance

     30   

6.10

 

Entire Agreement

     30   

6.11

 

Severability

     30   

6.12

 

Table of Contents, Headings and Captions

     30   

6.13

 

Counterparts

     30   

6.14

 

Effectiveness of this Agreement

     31   

 

ii



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

This Stockholders Agreement, dated as of October 24, 2016, by and among Hilton
Worldwide Holdings Inc., a Delaware corporation (the “Company”), HNA Tourism
Group Co., Ltd., a PRC company (“HNA”), and, solely for purposes of Section 4.3,
HNA Group Co., Ltd., a PRC company (“HNA Group”).

BACKGROUND:

WHEREAS, HNA and Blackstone (as defined below), as of the date hereof, have
entered into the Stock Purchase Agreement (as defined below), pursuant to which,
among other things, HNA has agreed to purchase from Blackstone, and Blackstone
has agreed to sell to HNA, shares of Common Stock (as defined below), subject to
the terms and conditions set forth in the Stock Purchase Agreement;

WHEREAS, the Company intends to distribute, by way of a dividend, all
outstanding shares of HGV Common Stock (as defined below) and Park Common Stock
(as defined below) owned by the Company to holders of Common Stock (the
“Spinoff”), following which HNA will continue to hold shares of Common Stock;

WHEREAS, the Company is entering into this Agreement as a condition to HNA’s
willingness to enter into the Stock Purchase Agreement;

WHEREAS, concurrently with the execution of this Agreement, the Company and HNA
are entering into a Registration Rights Agreement, dated as of the date hereof,
providing for certain registration rights which the Company is granting to HNA;

WHEREAS, in connection with the transactions contemplated by the Stock Purchase
Agreement, the Company and HNA wish to set forth certain understandings between
such parties, including with respect to certain governance matters; and

WHEREAS, the Company and HNA wish the rights and obligations set forth herein to
become automatically effective simultaneously with the Closing (as defined
below).

NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and agreements set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

ARTICLE I

INTRODUCTORY MATTERS

1.1 Defined Terms. In addition to the terms defined elsewhere herein, the
following terms have the following meanings when used herein with initial
capital letters:

“5% Stockholder” means, in connection with a proposed Transfer of Equity
Securities of the Company, any Person or Group that has filed a Statement of
Beneficial Ownership Report on



--------------------------------------------------------------------------------

Schedule 13D or Schedule 13G with the SEC which reports such Person’s or Group’s
Beneficial Ownership of five percent (5%) or more of the total outstanding
Common Stock at the time of such proposed Transfer.

“Acquisition” means any transaction or series of transactions involving:
(i) (a) any acquisition (whether direct or indirect, including by way of merger,
share exchange, consolidation, business combination or other similar
transaction) or purchase from the Company or any of its Subsidiaries that would
result in any Person or Group Beneficially Owning more than fifty percent
(50%) of the total outstanding Equity Securities of the Company or any of its
Subsidiaries (measured by voting power or economic interest), or (b) any tender
offer, exchange offer or other secondary acquisition that would result in any
Person or Group Beneficially Owning more than fifty percent (50%) of the total
outstanding Equity Securities of the Company or any of its Subsidiaries
(measured by voting power or economic interest), or (c) any merger,
consolidation, share exchange, business combination or similar transaction
involving the Company or any of its Subsidiaries that would result in the
stockholders of the Company immediately preceding such transaction Beneficially
Owning less than fifty percent (50%) of the total outstanding Equity Securities
in the surviving or resulting entity of such transaction (measured by voting
power or economic interest); or (ii) any sale or lease or exchange, transfer,
license or disposition of a business, deposits or assets that constitute more
than fifty percent (50%) of the consolidated assets, business, revenues, net
income, assets or deposits of the Company and its Subsidiaries.

“Acquisition Notice” has the meaning set forth in Section 2.6(a).

“Acquisition Proposal” means any proposal, offer, inquiry, indication of
interest or expression of intent (whether binding or non-binding, and whether
communicated to the Company, the Board or publicly announced to the Company’s
stockholders or otherwise) by any Person or Group relating to an Acquisition.

“Adjusted Ownership Percentage” has the meaning set forth in Section 4.3(c).

“Affiliate” has the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act.

“Affiliated HNA Designee” means any Qualified HNA Designee that is not an
Independent HNA Designee.

“Aggregate Reference Prices” means the sum of the Reference Price of Common
Stock, the Reference Price of HGV Common Stock and the Reference Price of Park
Common Stock.

“Agreement” means this Stockholders Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof.

“Beneficially Own” (including its correlative meanings, “Beneficial Owner” and
“Beneficial Ownership”) has the meaning set forth in Rule 13d-3 promulgated
under the Exchange Act.

 

2



--------------------------------------------------------------------------------

“Blackstone” means HLT Holdco II LLC, HLT Holdco III LLC, HLT BREH VI Holdco
LLC, HLT BREP VI.2 Holdco LLC, HLT BREH Intl II Holdco LLC, HLT A23 BREH VI
Holdco LLC, and HLT A23 Holdco LLC.

“Board” means the board of directors of the Company.

“Business Day” means a day other than a Saturday, Sunday, holiday or other day
on which commercial banks in New York, New York, Hong Kong and Beijing, PRC are
authorized or required by Law to close.

“Closing” has the meaning set forth in the Stock Purchase Agreement.

“Closing Date” means the date on which the Closing occurs.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the Preamble.

“Common Stock” means the shares of common stock, $0.01 par value per share, of
the Company, and any other capital stock of the Company into which such common
stock is reclassified or reconstituted and any other common stock of the
Company.

“Contested Election” means any election of Directors to the Board in which one
or more Persons nominated by the Board or the Nominating and Corporate
Governance Committee is opposed by one or more Persons not nominated by the
Board or the Nominating and Corporate Governance Committee, or any proposal to
remove one or more Directors from the Board that will be voted on by the
stockholders of the Company.

“Control” (including its correlative meanings, “Controlled” and “Controlled by”)
means possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise) of a Person.

“Controlled Affiliate” means, with respect to HNA, any Affiliate of HNA that is
controlled by HNA, including any direct or indirect Subsidiary of HNA.

“Designee Qualifications” has the meaning set forth in Section 2.4(a)(vi).

“Director” means any director of the Company.

“Director Confidentiality Agreement” means a Confidentiality Agreement,
substantially in the form attached as Exhibit A to this Agreement (as it may be
modified from time to time by the Nominating and Corporate Governance
Committee), which the Company will require each Director that is not an employee
of the Company to execute as a condition to such Director’s election or
nomination for election and any subsequent nomination for election as a
Director.

“Disposition” means any Transfer, including through issuance of an interest in
any HNA Entity.

 

3



--------------------------------------------------------------------------------

“Distributions” means the distributions by the Company, on the Distribution
Date, to its stockholders of the HGV Common Stock and the Park Common Stock
owned by the Company.

“Distribution Date” means the date on which the distributions to holders of
record of shares of Common Stock of the HGV Common Stock and the Park Common
Stock owned by the Company are effectuated.

“Equity Securities” means any and all (i) shares, interests, participations or
other equivalents (however designated) of capital stock or other Voting
Securities of a corporation, any and all equivalent or analogous ownership (or
profit) or voting interests in a Person (other than a corporation),
(ii) securities convertible into or exchangeable for shares, interests,
participations or other equivalents (however designated) of capital stock or
Voting Securities of (or other ownership or profit or voting interests in) such
Person, and (iii) any and all warrants, rights or options to purchase any of the
foregoing, whether voting or nonvoting, and, in each case, whether or not such
shares, interests, participations, equivalents, securities, warrants, options,
rights or other interests are authorized or otherwise existing on any date of
determination.

“Exchange” shall mean the New York Stock Exchange LLC or any other exchange on
which the Common Stock is listed.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Group” has the meaning assigned to it in Section 13(d)(3) of the Exchange Act
and Rule 13d-5 thereunder.

“HGV” means Hilton Grand Vacations Inc., a Delaware corporation.

“HGV Common Stock” means shares of common stock, $0.01 par value per share, of
HGV.

“HNA” has the meaning set forth in the Preamble.

“HNA Acquisition” means any Acquisition in which an HNA Entity is the acquiror.

“HNA Designee” has the meaning set forth in Section 2.1(b).

“HNA Designator” means HNA.

“HNA Entities” means HNA Group, HNA and each of their respective Controlled
Affiliates.

“HNA Group” has the meaning set forth in the Preamble.

 

4



--------------------------------------------------------------------------------

“HNA Hospitality Business” means the businesses of HNA Entities directly
involved in owning, operating, managing, franchising or branding hotel and/or
lodging properties.

“HNA Permitted Transferee” has the meaning set forth in Section 4.1(b)(iii).

“HNA Parties” means (i) HNA, and (ii) any HNA Permitted Transferee that becomes
a party to this Agreement by executing a joinder agreement substantially in the
form attached as Exhibit B to this Agreement.

“HNA Standstill Commitment” means a written commitment to the Company by HNA
Group and HNA, on behalf of themselves and all other HNA Entities, not to,
directly or indirectly, (i) make any Acquisition Proposal within the Standstill
Commitment Period, or (ii) request any waiver of the restriction set forth in
clause (i) of this definition prior to the date that is six (6) months after the
termination of discussions regarding the Acquisition Proposal described in the
Acquisition Notice in respect of which HNA is providing such HNA Standstill
Commitment and any Related Acquisition Proposal.

“Hong Kong” means the Hong Kong Special Administrative Region of the PRC.

“Independent HNA Designee” means a Qualified HNA Designee that (A) at no time
during the two (2) year period prior to his or her election or appointment to
the Board, nor during his or her service as a Director, has been or is an
employee, director, officer of, or consultant to, any of the HNA Entities, or
has received or is receiving compensation from any of the HNA Entities, and
(B) qualifies as an “independent” director under the rules of the Exchange and
any guidelines adopted by the Board or the Nominating and Corporate Governance
Committee that are applicable to all Directors, as determined in good faith by
the Nominating and Corporate Governance Committee.

“In Parallel” means one or more Dispositions by an HNA Entity if and only if
such Dispositions (i) result in the Disposition of proportionate or almost
proportionate amounts of Common Stock, Park Common Stock and HGV Common Stock
(e.g., a sale by an HNA Entity of five percent (5%) of its Common Stock would
require a sale by an HNA Entity of five percent (5%) of its Park Common Stock
and five percent (5%) of its HGV Common Stock), (ii) commenced at the same time
and as part of the same plan, (iii) completed within a single taxable year of
such HNA Entity, and (iv) all in the same form of transaction, for example, all
in the form of a sale or all in the form of a distribution. The determination of
whether one or more Dispositions by an HNA Entity are In Parallel shall be made
taking into account only those shares of Common Stock, Park Common Stock and HGV
Common Stock owned by such HNA Entity on the Distribution Date. For the
avoidance of doubt, one or more Dispositions shall not fail to meet the
requirements of clause (i) of this definition solely because such Dispositions
include, in addition to a proportionate or almost proportionate amount of Park
Common Stock owned on the Distribution Date, an amount of Park Common Stock
received in any distribution made by Park in order to comply with the
requirements of Section 857(a)(2)(B) of the Code.

“Issuance Notice” has the meaning set forth in Section 4.2(a).

“Law” means any statute, law (including common law), regulation, ordinance,
rule, injunction, order, decree, governmental approval, directive, requirement,
or other governmental restriction or any similar form of decision of, or
determination by, or any interpretation or administration of any of the
foregoing by, any Governmental Authority.

 

5



--------------------------------------------------------------------------------

“Market Price” means, as of any date, the last reported trading price of the
Common Stock as of the end of regular trading hours on the Exchange on such date
or, if the Common Stock is not listed on an Exchange, the fair market value per
share of the Common Stock as determined in good faith by the Board as of such
date.

“NDA” means that certain Confidentiality Agreement, dated as of August 3, 2016,
between HNA and the Company.

“New Issuance” has the meaning set forth in Section 4.2(a).

“New Issuance Closing” has the meaning set forth in Section 4.2(c).

“New Securities” means (A) any shares of Common Stock, other than any shares of
Common Stock that are: (i) issued to employees, officers or directors of, or
consultants to, the Company or any of its Affiliates pursuant to any plan or
arrangement approved by the Board (or a committee thereof); (ii) issued as
consideration for the acquisition by the Company (or any of its Affiliates) of
any business, assets or property of any third party, by merger, sale of assets,
sale of stock or otherwise; (iii) issued upon conversion or exercise of
convertible securities, options, warrants or other similar securities; or
(iv) securities distributed or set aside ratably to all holders of Common Stock
on a per share equivalent basis, or (B) any preferred or debt securities that
are convertible into or exchangeable for shares of Common Stock.

“Nominating and Corporate Governance Committee” means the nominating and
corporate governance committee of the Board, or another committee performing the
functions of nominating or selecting Persons for election or appointment to the
Board.

“Non-Votes” has the meaning set forth in Section 3.3.

“Other Specified Matter” means (a) any amendment to the Company’s certificate of
incorporation or by-laws that adversely affects HNA or any other HNA Party
disproportionally as compared to other stockholders of the Company, or (b) any
issuance of Common Stock representing twenty percent (20%) or more of the
Company’s total outstanding shares of Common Stock (other than as non-cash
consideration in an acquisition of the business, assets or property of a third
party or parties) at a price per share below the Market Price on the last
Business Day prior to the date on which shareholders of the Company vote on such
issuance.

“Permitted Transfer” has the meaning set forth in Section 4.1(b).

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, a
cooperative, an unincorporated organization, or other form of business
organization, whether or not regarded as a legal entity under applicable Law, or
any Governmental Authority or any department, agency or political subdivision
thereof.

“Per Security Offering Price” has the meaning set forth in Section 4.2(a).

 

6



--------------------------------------------------------------------------------

“Park” means Park Hotels & Resorts Inc., a Delaware corporation.

“Park Common Stock” means shares of common stock, $0.01 par value per share, of
Park.

“PRC” means the People’s Republic of China.

“Private Placement” has the meaning set forth in Section 4.2(a).

“Pro Rata Portion” has the meaning set forth in Section 4.2(a).

“Qualified HNA Designee” means any HNA Designee that meets the Designee
Qualifications.

“Reference Factor” means the Reference Price of Common Stock divided by the
Aggregate Reference Prices.

“Reference Period” means the period of ten (10) consecutive trading days
commencing on the later of (i) the Closing Date and (ii) the thirty-first
(31st) trading day following the first trading day on which the shares of Common
Stock, HGV Common Stock and Park Common Stock are each listed and eligible for
regular way trading on the Exchange.

“Reference Price” shall mean an amount equal to the Per Share Purchase Price (as
defined in the Stock Purchase Agreement), as it may be adjusted pursuant to the
terms of the Stock Purchase Agreement, multiplied by the Reference Factor.

“Reference Price of Common Stock” means the volume weighted average sale prices
of the Common Stock reported on Bloomberg over the Reference Period.

“Reference Price of HGV Common Stock” means the volume weighted average sale
prices of the HGV Common Stock reported on Bloomberg over the Reference Period
multiplied by the number of shares of HGV Common Stock that are issued as a
dividend in relation to one share of Common Stock in the Spinoff (and as
adjusted for any other stock dividend of HGV Common Stock for which the
ex-dividend date occurs during the Reference Period).

“Reference Price of Park Common Stock” means the volume weighted average sale
prices of the Park Common Stock reported on Bloomberg over the Reference Period
multiplied by the number of shares of Park Common Stock that are issued as a
dividend in relation to one share of Common Stock in the Spinoff (and as
adjusted for any other stock dividend of Park Common Stock for which the
ex-dividend date occurs during the Reference Period).

“Related Acquisition Proposal” has the meaning set forth in Section 2.6(b).

“Restricted Entities” means the hotel companies principally engaged in the
business of owning, operating, managing, franchising or branding hotel and
lodging properties, internet travel intermediaries and peer to peer inventory or
home sharing providers that, in each case, compete with the Company and are
listed on Exhibit C to this Agreement, as such list may be updated by the
Company from time to time once every twelve (12) months but in no event shall
such list contain more than thirteen (13) such companies.

“Restricted Period” means the period commencing on Closing Date and ending on
the second anniversary of the Closing Date.

“SEC” means the U.S. Securities and Exchange Commission or any successor agency.

 

7



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as the same may be amended from time to
time.

“Specified Acquisition” means an Acquisition pursuant to a definitive agreement
entered into, within the two (2) year period following the Closing Date in which
the value of the consideration to be received per share of Common Stock is equal
to or less than the Reference Price. For all purposes of this definition, the
per share value of any stock to be received as consideration shall be deemed to
be equal to the final trading price of such stock on the last trading day prior
to the execution of the definitive agreement providing for the Acquisition.

“Specified Board” means the board of directors of Park and HGV.

“Spinoff” has the meaning set forth in the Preamble.

“Standstill Commitment Period” means, in the event an HNA Standstill Commitment
is delivered to the Company pursuant to Section 2.6 following the Company’s
delivery of an Acquisition Notice to HNA, the period commencing upon the
delivery of such Acquisition Notice to HNA and ending upon the first to occur of
(i) twelve (12) months after the termination of discussions regarding the
Acquisition Proposal described in such Acquisition Notice and any Related
Acquisition Proposal, and (ii) the public announcement of a definitive agreement
with respect to an Acquisition entered into between the Company and any Person
other than an HNA Entity.

“Stock Acquisition” means any acquisition (whether direct or indirect, including
by way of merger, share exchange, consolidation, business combination or other
similar transaction) by the Company of any entity or assets pursuant to which
the Company issues shares of Common Stock or securities that are convertible
into or exchangeable for shares of Common Stock as consideration.

“Stock Purchase Agreement” means that certain Stock Purchase Agreement, dated as
of the date hereof, among HNA, Blackstone and others.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, representatives or trustees thereof is at the time owned
or Controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the total voting power of stock (or equivalent ownership interest) of the
limited liability company, partnership, association or other business entity is
at the time owned or Controlled, directly or indirectly, by that Person or one
or more Subsidiaries of that Person or a combination thereof. For purposes
hereof, a Person or Persons shall be deemed to own, control or have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or Control the managing director or member, or
general partner, of such limited liability company, partnership, association or
other business entity.

 

8



--------------------------------------------------------------------------------

“Total Number of Directors” means the total number of authorized Directors
comprising the entire Board.

“Transfer” (including its correlative meaning, “Transferred”) shall mean, with
respect to any Equity Security, directly or indirectly, by operation of Law,
contract or otherwise, (i) to sell, contract to sell, give, assign, hypothecate,
pledge, encumber, grant a security interest in, offer, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, lend or otherwise transfer or dispose of any
economic, voting or other rights in or to such Equity Security, (ii) to engage
in any hedging, swap, forward contract or other transaction that is designed to
or which reasonably could be expected to lead to or result in a sale or
disposition of Beneficial Ownership of, or pecuniary interest in, such Equity
Security, including any short sale or any purchase, sale or grant of any right
(including without limitation any put or call option) with respect to such
Equity Security, or (iii) to enter into a short sale of, or trade in, derivative
securities representing the right to vote or economic benefits of, such Equity
Security. When used as a noun, “Transfer” shall have such correlative meaning as
the context may require.

“Uncontested Election” means any election of Directors to the Board other than a
Contested Election.

“Unqualified Device Opinion” means, with respect to a Disposition, an
unqualified “will” opinion of any of Deloitte & Touche LLP, Ernst & Young LLP,
KPMG LLP, or PricewaterhouseCoopers LLP, or any law firm of nationally
recognized standing, addressed to and in form and substance reasonably
satisfactory to the Company, without substantive qualifications, to the effect
that such Disposition will not cause any of the Distributions to be considered
to be used principally as a device for the distribution of earnings and profits
within the meaning of Section 355(a)(1)(B) of the Code, taking into account the
facts and circumstances as they exist at that time, including the existence of
prior dispositions, if any, and any planned or intended transactions as of such
time.

“Voting Percentage Limit” means the number of Voting Securities Beneficially
Owned by HNA Entities equal to fifteen percent (15%) of the Voting Securities
entitled to vote at the applicable meeting of stockholders of the Company as
disclosed in the proxy or information statement for such meeting or in a tender
offer or exchange offer, fifteen percent (15%) of the shares of Common Stock
outstanding immediately prior to the expiration of the offer.

“Voting Securities” means shares of Common Stock and any other securities of the
Company entitled to vote generally in the election of Directors.

1.2 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party. Unless the context
otherwise requires: (a) “or” is disjunctive but not exclusive, (b) words in the
singular include the plural, and in the plural include the singular, (c) the
words “hereof”, “herein”, and “hereunder” and words of similar import when used
in this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement, (d) the word “including” and words of similar
import when used in this Agreement mean “including, without limitation,” unless
otherwise specified, (e) the word

 

9



--------------------------------------------------------------------------------

“extent” in the phrase “to the extent” means the degree to which a subject or
other thing extends and such phrase shall not mean simply “if”, (f) references
to “day” means a calendar day unless otherwise indicated as a “Business Day”,
and (g) references to “$” means U.S. dollars, the lawful currency of the United
States of America. Section references are to this Agreement unless otherwise
specified and references to clauses without a cross-reference to a Section or
subsection are references to clauses within the same Section or, if more
specific, subsection. When calculating the period of time before which, within
which or following which any act is to be done or step taken pursuant to this
Agreement, the date that is the reference date in calculating such period is
excluded. If the last day of such period is a non-Business Day, the period in
question ends on the next succeeding Business Day.

ARTICLE II

CORPORATE GOVERNANCE MATTERS

2.1 Composition of the Board.

(a) From and after the Closing, subject to the terms and conditions of this
Article II, the HNA Designator shall have the right (but not the obligation) to
designate, and the individuals nominated for election as Directors by or at the
direction of the Board or a duly-authorized committee thereof shall include, two
(2) individuals that meet the Designee Qualifications to serve as Directors;
provided, that, if the Total Number of Directors is thirteen (13) or more, then
the HNA Designator shall be entitled to designate one (1) additional individual
that meets the Designee Qualifications for each three (3) Directors in excess of
ten (10) Directors. For clarity: if and when the Total Number of Directors is at
least thirteen (13) but less than sixteen (16), the HNA Designator shall be
entitled to designate three (3) Directors; if and when the Total Number of
Directors is at least sixteen (16) but less than nineteen (19), the HNA
Designator shall be entitled to designate four (4) Directors; etc. For the
avoidance of doubt, if the Total Number of Directors is increased to thirteen
(13) or more and then subsequently reduced, the number of individuals that the
HNA Designator is entitled to designate pursuant to this Section 2.1(a) shall be
reduced to the number of individuals that the HNA Designator would otherwise be
entitled to designate pursuant to the first sentence of this Section 2.1(a);
provided, that such number of designees shall increase in accordance with the
first sentence of this Section 2.1(a) if the Total Number of Directors is
thereafter increased to thirteen (13) or more. Notwithstanding the foregoing
provisions of this Section 2.1(a), but subject to the proviso set forth in
Section 2.7, the number of individuals that the HNA Designator is entitled to
designate to serve as Directors pursuant to this Section 2.1(a) shall be reduced
to: (i) two (2) Directors if, at any time, the HNA Entities, in the aggregate,
Beneficially Own at least fifteen percent (15%) but less than twenty percent
(20%) of the total number of shares of Common Stock outstanding; (ii) one
(1) Director if, at any time, the HNA Entities, in the aggregate, Beneficially
Own at least five percent (5%) but less than fifteen percent (15%) of the total
number of shares of Common Stock outstanding; and (iii) no Directors if, at any
time, the HNA Entities, in the aggregate, Beneficially Own less than five
percent (5%) of the total number of shares of Common Stock outstanding. Not more
than one HNA Designee at any time may be an Affiliated HNA Designee, and any
other HNA Designee shall be an Independent HNA Designee.

 

10



--------------------------------------------------------------------------------

(b) If at any time the HNA Designator has designated fewer than the total number
of individuals that the HNA Designator is then entitled to designate pursuant to
Section 2.1(a), the HNA Designator shall have the right (but not the obligation)
to designate such number of additional individuals who meet the Designee
Qualifications that the HNA Designator is entitled to so designate, in which
case, any individuals nominated by or at the direction of the Board or any
duly-authorized committee thereof for election as Directors to fill any vacancy
or newly created directorships on the Board shall include such designees, and
the Company shall use its best efforts to (x) effect the election of such
additional designees, whether by increasing the size of the Board or otherwise,
and (y) cause the election of such additional designees to fill any such
newly-created vacancies or to fill any other existing vacancies. Each such
individual whom the HNA Designator shall actually designate pursuant to this
Section 2.1 and who qualifies to serve and is thereafter elected as a Director
shall be referred to herein as a “HNA Designee”.

(c) In the event that a vacancy is created at any time by the death, disability,
retirement, removal or resignation of any HNA Designee, any individual nominated
or appointed by or at the direction of the Board or any duly-authorized
committee thereof to fill such vacancy shall be, and the Company shall use its
reasonable best efforts to cause such vacancy to be filled by, a new designee of
the HNA Designator who meets the Designee Qualifications, and the Company and
the Board shall take, to the fullest extent permitted by Law, at any time and
from time to time, all actions necessary to accomplish the same as soon as
possible following such designation.

(d) The Company and the Board shall take all action necessary to cause two
(2) individuals designated by the HNA Designator who meet the Designee
Qualifications to be appointed to the Board immediately after the Closing;
provided, however, that if the Closing occurs after mailing of the Company’s
proxy statement relating to its annual meeting of stockholders for 2017 but
prior to such annual meeting, such appointment shall occur immediately after
such annual meeting.

(e) For any designation pursuant to this Section 2.1 that occurs after the
Closing in connection with an election of Directors by the stockholders of the
Company, the HNA Designator shall identify its designees by written notice to
the Company no less than ninety (90) days prior to the date of the meeting of
stockholders of the Company called for the purpose of electing Directors. So
long as an individual designated by the HNA Designator pursuant to this
Section 2.1 meets the Designee Qualifications, the Company shall, to the fullest
extent permitted by Law, include such individual in the slate of nominees
recommended by the Board at any meeting of stockholders called for the purpose
of electing Directors, and use its reasonable best efforts to cause the election
of such individual to the Board, including nominating such individual to be
elected as a Director as provided herein, recommending such individual’s
election and soliciting proxies or consents in favor thereof.

(f) The Company shall at all times provide each HNA Designee (in his or her
capacity as a member of the Board) with the same rights to indemnification and
exculpation that it provides to other Directors.

 

11



--------------------------------------------------------------------------------

2.2 Size of the Board. Without prejudice to the HNA Designator’s rights pursuant
to Section 2.1, the consent of the HNA Designator shall not be required to
increase or decrease the Total Number of Directors.

2.3 Committees.

(a) Each Independent HNA Designee serving as a Director on the Board shall be
entitled to serve on at least one (1) committee of the Board (to the extent that
an Independent HNA Designee elects to serve on such committee and subject to
such Independent HNA Designee meeting the applicable eligibility requirements
for membership on such committee mandated by applicable Law, the rules of the
Exchange or the charter of such committee), as a full member with the same
voting and other privileges as other members of such committee. The committee(s)
on which any Independent HNA Designee serves shall be determined by the
Nominating and Corporate Governance Committee.

(b) Until no HNA Designee serves as a Director on the Board (and the HNA
Designator either no longer has any rights under this Article II to designate
any HNA Designee to serve on the Board or irrevocably waives any such rights),
the Company shall not amend the certificate of incorporation, bylaws or any
other organizational documents of the Company, or the charter or other governing
documents of any committee of the Board, in any manner that adversely and
disparately affects the right of any Independent HNA Designee to be a member of
any such committee (except as otherwise required by Law or the rules of the
Exchange).

(c) Each HNA Designee may attend, upon the request of such HNA Designee and on a
non-voting basis, any meetings of the Audit Committee, Compensation Committee,
Nominating and Corporate Governance Committee or other standing committee of the
Board that may be established, except when such attendance would present an
actual or potential conflict of interest for such HNA Designee in the good faith
opinion of the applicable committee.

2.4 Qualification of HNA Designees.

(a) Each HNA Designee shall, at the time of his or her nomination or appointment
as a Director and at all times thereafter until such individual ceases to serve
as a Director:

(i) meet and comply with any and all policies, procedures, processes, codes,
rules, standards and guidelines of the Company applicable to all non-employee
Board members, including the Company’s code of business conduct and ethics,
securities trading policies and corporate governance guidelines;

(ii) not be involved in any of the events enumerated in Item 2(d) or Item 2(e)
of Schedule 13D under the Exchange Act or Item 401(f) of Regulation S-K under
the Securities Act;

(iii) not be subject to any order, decree or judgment of any Governmental
Authority prohibiting service as a director of any public company;

 

12



--------------------------------------------------------------------------------

(iv) not be an employee, officer, or director of, or consultant to, or be
receiving any compensation or benefits from, any Restricted Entity (unless
otherwise agreed to by the Nominating and Corporate Governance Committee);

(v) not have been an employee, director, or officer of, or consultant to, any
HNA Hospitality Business, received compensation from any HNA Hospitality
Business, or have had any direct management oversight of any HNA Hospitality
Business, within the two (2) year period prior to his or her nomination or
appointment as Director (unless otherwise agreed to by the Nominating and
Corporate Governance Committee); and

(vi) if such HNA Designee is an Independent HNA Designee, meets the criteria set
forth in the definition of “Independent HNA Designee” in Article I (the
requirements set forth in this Section 2.4(a), Section 2.4(b) and Section 2.4(c)
being referred to, collectively, as the “Designee Qualifications”).

(b) As a condition to an HNA Designee’s election or nomination for election and
any subsequent nomination for election as a Director, such HNA Designee shall
have executed and delivered to the Company a Director Confidentiality Agreement.

(c) Each HNA Designee, as a condition to his or her initial appointment or
election to the Board and any re-nomination for election to the Board, must be
willing to be interviewed by the Nominating and Corporate Governance Committee
on the same basis as any other new candidate for appointment or election to the
Board and must be reasonably satisfactory to the Nominating and Corporate
Governance Committee acting in good faith. HNA, in its capacity as a stockholder
of the Company on behalf of itself and other HNA Entities, and each HNA
Designee, shall deliver such questionnaires and otherwise provide such
information as are reasonably requested by the Company in connection with
assessing qualification, independence and other criteria applicable to
Directors, or required to be or customarily provided by directors, candidates
for director, and their Affiliates and representatives for inclusion in a proxy
statement or other filing required by applicable Law and the rules of the
Exchange, in each case to substantially the same extent requested or required of
other candidates for appointment or election to the Board after the date hereof.

2.5 Service on Specified Boards. The HNA Designator shall not designate any
individual pursuant to Section 2.1 who, at the time of such designation, is a
member or has been nominated to serve as a member of a Specified Board. If an
HNA Designee becomes a member of a Specified Board, the HNA Designator shall use
its best efforts to cause such HNA Designee to promptly tender to the Board his
or her resignation as a Director.

2.6 Participation of HNA Designees in Certain Matters; Acquisition Proposals.

(a) The Company shall promptly provide HNA with written notice (an “Acquisition
Notice”) of any written bona fide Acquisition Proposal that is received by or
presented to the Board, and such Acquisition Notice need not specify the
identity of the potential acquirer or any other terms of such Acquisition
Proposal. From delivery of an Acquisition Notice to HNA until HNA delivers an
HNA Standstill Commitment to the Company or the expiration of the ten
(10) Business Day period contemplated by

 

13



--------------------------------------------------------------------------------

Section 2.6(b), the Company shall provide HNA with prior written notice of any
meeting of the Board (or a committee thereof) scheduled to discuss, consider or
vote upon such Acquisition Proposal at least twenty-four (24) hours before such
meeting is convened.

(b) If (i) an Acquisition Notice has been delivered to HNA and, within ten
(10) Business Days thereafter, an HNA Standstill Commitment is delivered to the
Company, and (ii) any Acquisition Proposal previously made by an HNA Entity has
been withdrawn, then the Affiliated HNA Designee shall be entitled, after but
not before such HNA Standstill Commitment has been delivered to the Company, to
participate in all discussions, consideration and voting by the Board regarding,
and shall be entitled to receive any materials provided to the Board relating
to, the Acquisition Proposal described in such Acquisition Notice, revisions to
such Acquisition Proposal and any other Acquisition Proposal solicited by or on
behalf of the Board in connection with the consideration of such Acquisition
Proposal or made by a third party in response to such Acquisition Proposal
(collectively, the “Related Acquisition Proposals”). If an HNA Standstill
Commitment is not delivered to the Company within such ten (10) Business Day
period, the Affiliated HNA Designee shall not be entitled to participate in any
discussions, consideration or voting by the Board regarding, and shall not be
entitled to receive any materials provided to the Board relating to, any such
Acquisition Proposal or the Related Acquisition Proposals.

(c) Notwithstanding anything to the contrary in Section 2.6(b), the Affiliated
HNA Designee shall not be entitled to participate in any discussions,
consideration or voting by the Board regarding, and shall not be entitled to
receive any Board (or committee) materials relating to, any transaction or
matter that, in the good faith determination of the Board (other than the
Affiliated HNA Designee), presents an actual or potential conflict of interest
for such Affiliated HNA Designee, including, without limitation, any Acquisition
Proposal involving an HNA Entity.

(d) Each Independent HNA Designee shall be permitted to participate in all
discussions, consideration and voting by the Board regarding, and shall be
entitled to receive any Board materials relating to, any Acquisition Proposal,
except when such attendance or receipt of materials would present an actual or
potential conflict of interest for such Independent HNA Designee in the good
faith determination of the Board (other than the Affiliated HNA Designee and
such Independent HNA Designee).

(e) If the Board establishes a committee of the Board to consider any
Acquisition Proposal, one (1) HNA Designee, as determined by the HNA Designator,
shall be entitled to be a member of such committee; provided, that such HNA
Designee may be the Affiliated HNA Designee only if (i) an HNA Standstill
Commitment has been delivered by HNA to the Company in accordance with
Section 2.6(b), and (ii) any Acquisition Proposal previously made by an HNA
Entity has been withdrawn.

2.7 Resignations. Notwithstanding anything to the contrary in this Agreement:

(a) if, at any time, the HNA Entities, in the aggregate, Beneficially Own at
least fifteen percent (15%) but less than twenty percent (20%) of the total
number of shares of Common Stock outstanding and there are then more than two
(2) HNA Designees on the

 

14



--------------------------------------------------------------------------------

Board, if requested by the Nominating and Corporate Governance Committee, the
HNA Designator shall use its best efforts to cause one (1) or more HNA Designees
selected by it to promptly tender his or her resignation from the Board and any
applicable committee of the Board such that there are not more than two (2) HNA
Designees serving on the Board;

(b) if, at any time, the HNA Entities, in the aggregate, Beneficially Own at
least five percent (5%) but less than fifteen percent (15%) of the total number
of shares of Common Stock outstanding, if requested by the Nominating and
Corporate Governance Committee, the HNA Designator shall use its best efforts to
cause one (1) or more HNA Designees to promptly tender his or her resignation
from the Board and any applicable committee of the Board such that there is not
more than one (1) HNA Designee serving on the Board; and

(c) if, at any time, the HNA Entities, in the aggregate, Beneficially Own less
than five percent (5%) of the total number of shares of Common Stock
outstanding, if requested by the Nominating and Corporate Governance Committee,
the HNA Designator shall use its best efforts to cause each HNA Designee to
promptly tender his or her resignation from the Board and any applicable
committee of the Board such that there are no HNA Designees serving on the
Board;

provided, however, that notwithstanding Section 2.1 and the foregoing provisions
of this Section 2.7, if the closing of an issuance of Equity Securities of the
Company or a Stock Acquisition causes the HNA Entities’ Beneficial Ownership of
shares of Common Stock, as a percentage of the total number of shares of Common
Stock outstanding, to decline below a percentage specified in this Section 2.7
such that the HNA Designator would be required by this Section 2.7 to use its
best efforts to cause any HNA Designee to promptly tender his or her resignation
from the Board, then (A) the HNA Designator shall not be required to use its
best efforts to cause such HNA Designee to promptly tender his or her
resignation from the Board, and (B) the Company and the Board shall not seek or
take any action to remove such HNA Designee from the Board, in each case unless
in the twelve (12) month period following the date of the closing of such
issuance of Equity Securities of the Company or Stock Acquisition, as the case
may be, the HNA Entities have not made purchases of Common Stock in open market
transactions, as permitted by Section 4.3(c), such that the HNA Entities’
Beneficial Ownership of shares of Common Stock, as a percentage of the total
number of shares of Common Stock outstanding, exceeds the applicable percentage
specified in this Section 2.7; provided, further, that if the Company has
imposed any “blackout” period or periods that restrict the HNA Entities’ ability
to purchase shares of Common Stock for more than sixty (60) days in the
aggregate during such twelve (12) month period, such twelve (12) month period
shall be extended by the number of days of such “blackout” period or periods in
excess of sixty (60) days. If the HNA Designator is required to use its best
efforts to cause an HNA Designee to tender his or her resignation from the Board
and such HNA Designee does not promptly tender his or her resignation from the
Board, such HNA Designee shall not thereafter be entitled to participate as a
member of any committee of the Board pursuant to this Agreement.

 

15



--------------------------------------------------------------------------------

2.8 Other HNA Investments. For the avoidance of doubt, no investment by any HNA
Entity in any Person, including any Restricted Entity, shall limit the rights of
the HNA Designator pursuant to this Article II.

ARTICLE III

VOTING MATTERS

3.1 Voting in an Uncontested Election. At any meeting of stockholders of the
Company involving an Uncontested Election (or if action is taken by written
consent of stockholders of the Company in lieu of a meeting in respect of an
Uncontested Election), the HNA Parties shall vote, or cause to be voted
(including, if applicable, by written consent), all Voting Securities
Beneficially Owned by HNA Entities, at their sole discretion either
(i) affirmatively in favor of the election of each Person nominated to serve as
a Director by the Board or the Nominating and Corporate Governance Committee, or
(ii) in the same proportion as the Voting Securities not Beneficially Owned by
HNA Entities are voted (including, if applicable, by written consent)
affirmatively for, or to withhold authority with respect to, the election of
each Person nominated to serve as a Director by the Board or the Nominating and
Corporate Governance Committee (it being understood that the HNA Parties must
elect to vote as contemplated by subclause (i) or (ii) of this Section 3.1 and
cannot elect not to vote or to vote in any other manner).

3.2 Voting in a Contested Election. At any meeting of stockholders of the
Company involving a Contested Election (or if action is taken by written consent
of stockholders in lieu of a meeting in respect of a Contested Election), the
HNA Parties shall vote, or cause to be voted (including, if applicable, by
written consent), all Voting Securities Beneficially Owned by HNA Entities in
the same proportion as the Voting Securities not Beneficially Owned by HNA
Entities are voted affirmatively for, or to withhold authority with respect to,
the election of each Person nominated to serve as a Director by the Board or the
Nominating and Corporate Governance Committee (or, as applicable, the removal of
any Director).

3.3 Voting with respect to Certain Acquisitions. At any meeting of stockholders
of the Company at which an Acquisition (other than a Specified Acquisition or an
HNA Acquisition) that has been approved and recommended (and such recommendation
has not been withdrawn) by the Board (and any other related matter the approval
of which is required to consummate such Acquisition) is submitted to a vote of
the stockholders of the Company (or if action is taken with respect to such
matter(s) by written consent of stockholders of the Company in lieu of a
meeting), the HNA Parties shall vote or cause to be voted (including by
abstaining or, if applicable, taking action by written consent) all Voting
Securities Beneficially Owned by HNA Entities in excess of the Voting Percentage
Limit in the same proportion as the Voting Securities not Beneficially Owned by
HNA Entities are voted (including by written consent) for or against, or abstain
with respect to, such Acquisition (and such related matter(s)). Solely for
purposes of this Section 3.3, in determining the proportion in which Voting
Securities not Beneficially Owned by HNA Entities are voted with respect to an
Acquisition or related matter to which this Section 3.3 applies, fifty percent
(50%) of all Non-Votes (as defined in the following sentence) shall be taken
into account as votes “against” such Acquisition or related matter and fifty
percent (50%) of all Non-Votes shall not be taken into account in such

 

16



--------------------------------------------------------------------------------

determination. “Non-Votes”, with respect to an Acquisition or related matter to
which this Section 3.3 applies, means all broker non-votes and all Voting
Securities that are not present or represented at the applicable stockholder
meeting (or, if applicable, written consent) or are not voted for or against, or
abstain with respect to, such Acquisition or related matter. The HNA Parties
shall be free to vote or cause to be voted (including by abstaining or, if
applicable, taking action by written consent), in their sole discretion, all
Voting Securities Beneficially Owned by HNA Entities up to and including the
Voting Percentage Limit for or against, or to abstain from voting on, any
Acquisition (and any related matters). Nothing contained in this Section 3.3
shall restrict in any manner the voting (including by written consent) of all
Voting Securities Beneficially Owned by HNA Entities at any meeting of
stockholders of the Company at which a Specified Acquisition or an HNA
Acquisition is submitted to a vote of the stockholders of the Company (or, if
applicable, any action taken by written consent of the stockholders of the
Company in lieu of a meeting) and the HNA Parties shall be free to vote
(including by written consent), at their sole discretion, all Voting Securities
Beneficially Owned by HNA Entities against any Specified Acquisition and for any
HNA Acquisition.

3.4 Voting with respect to Other Matters. At any meeting of stockholders of the
Company at which any matter, other than an Other Specified Matter or a matter
that is subject to Section 3.1, Section 3.2 or Section 3.3, is submitted to a
vote of the stockholders of the Company (or if action is taken with respect
thereto by written consent of stockholders in lieu of a meeting), the HNA
Parties shall vote or cause to be voted (including by abstaining or, if
applicable, taking action by written consent) all Voting Securities Beneficially
Owned by HNA Entities in excess of the Voting Percentage Limit in the same
proportion as the Voting Securities not Beneficially Owned by HNA Entities are
voted (including by written consent) for or against, or abstain with respect to,
each such matter. Each HNA Party shall be free to vote or cause to be voted
(including by abstaining or, if applicable, taking action by written consent),
in their sole discretion, all Voting Securities Beneficially Owned by HNA
Entities up to and including the Voting Percentage Limit for or against, or to
abstain from voting on, each such matter.

3.5 Quorum. At each meeting of stockholders, the HNA Entities shall cause all of
the Voting Securities Beneficially Owned by HNA Entities to be present in person
or by proxy for quorum purposes.

ARTICLE IV

ADDITIONAL COVENANTS

4.1 Transfer Restrictions.

(a) During the Restricted Period, no HNA Party shall Transfer any shares of
Common Stock, other than pursuant to a Permitted Transfer.

(b) “Permitted Transfer” means:

(i) a Transfer that has been approved in advance by a majority of the
disinterested members of the Board or a duly-authorized committee thereof;

(ii) a Transfer to another HNA Party;

 

17



--------------------------------------------------------------------------------

(iii) a Transfer to any HNA Entity that is not a Restricted Entity and not an
HNA Party (any such HNA Entity, an “HNA Permitted Transferee”), if such HNA
Permitted Transferee shall have agreed in writing to be bound to the same extent
as HNA by the obligations of this Agreement by executing a joinder agreement
substantially in the form attached as Exhibit B to this Agreement;

(iv) a Transfer in connection with any Acquisition approved by the Board or a
duly-authorized committee thereof (including if the Board or such committee
(A) recommends that the Company’s stockholders tender in response to a tender or
exchange offer that, if consummated, would constitute an Acquisition, or
(B) does not recommend that the Company’s stockholders reject any such tender or
exchange offer within the ten (10) Business Day period specified in Rule
14e-2(a) under the Exchange Act);

(v) a Transfer that constitutes a tender into a tender or exchange offer
commenced by the Company or any of its Affiliates; or

(vi) a Transfer in connection with any bona fide mortgage, encumbrance or pledge
to a financial institution in connection with any bona fide loan or debt
transaction or enforcement thereunder.

(c) Following the Restricted Period, each HNA Party shall be free to Transfer
any shares of Common Stock; provided, that (i) with respect to any Transfer
other than a Permitted Transfer or an underwritten public offering or a block
trade, the HNA Parties shall not Transfer more than 4.9% of the total number of
outstanding shares of Common Stock to any Person or Group, or any shares of
Common Stock to any Restricted Entity or any Person or Group who is known to
such HNA Party (or to the broker in an ordinary course brokerage transaction) to
be a 5% Stockholder or to be a Person or Group that would become the Beneficial
Owner of five percent (5%) or more of the total outstanding Common Stock as a
result of the Transfer, (ii) with respect to any Transfer, other than a
Permitted Transfer, that is an underwritten public offering or a block trade,
such HNA Party shall instruct the managing underwriter(s) or broker(s) not to
Transfer more than 4.9% of the total number of outstanding shares of Common
Stock to any Person or Group or any shares of Common Stock to a 5% Stockholder
(unless the identity of the Person purchasing the shares of Common Stock is not
known to the managing underwriter(s) or broker(s)) and (iii) with respect to a
Transfer, other than a Permitted Transfer, that is a block trade, such HNA Party
shall instruct the broker(s) not to Transfer any shares of Common Stock to a
Restricted Entity (unless the identity of the Person purchasing the shares of
Common Stock is not known to such HNA Party or broker(s)). For purposes of this
Section 4.1(c), the total number of shares of Common Stock outstanding at any
time shall be the number specified in the most recent SEC filing of the Company
disclosing the total number of shares of Common Stock outstanding.

(d) Any Transfer or attempted Transfer of Equity Securities of the Company in
violation of this Section 4.1 shall, to the fullest extent permitted by
applicable Law, be null and void ab initio, and the Company shall not, and shall
instruct its transfer agent and other third parties not to, record or recognize
any such purported transaction on the books of the Company.

 

18



--------------------------------------------------------------------------------

(e) Following any Transfer by an HNA Party contemplated by Section 4.1(b)(vi),
HNA shall (i) promptly notify the Company in writing upon receipt of any notice
of acceleration or foreclosure from a financial institution under the applicable
loan or debt transaction, and (ii) reimburse any reasonable costs and expenses
incurred by the Company in connection with (x) the establishment of such
mortgage, encumbrance or pledge or (y) any Transfer of shares of Common Stock to
such financial institution in connection with such event of acceleration or
foreclosure.

(f) The Company shall use reasonable efforts to have the shares of Common Stock
purchased pursuant to the Stock Purchase Agreement (x) registered directly on
the books and records of the transfer agent in the name of the applicable HNA
Party and maintained in book entries or (y) while any such shares of Common
Stock are subject to any mortgage, encumbrance or pledge to a financial
institution pursuant to Section 4.1(b)(vi), registered in the name of the
Depository Trust Company or its nominee maintained in the form of book entries
on the books of The Depository Trust Company, and allowed to be settled through
The Depository Trust Company’s regular book entry settlement services free of
restrictive legends, stop transfer limitations and/or other notations. Without
limiting the generality of the foregoing, any shares of Common Stock that cease
to be subject to any mortgage, encumbrance or pledge to a financial institution
shall be registered directly on the books and records of the transfer agent in
the name of the applicable HNA Party. Any certificates for shares of Common
Stock held by an HNA Party as of the Closing Date that are not subject to any
mortgage, encumbrance or pledge to a financial institution pursuant to
Section 4.1(b)(vi) shall bear a legend or legends (and appropriate comparable
notations or other arrangements will be made with respect to shares maintained
in the form of book entries) referencing restrictions on transfer of such shares
under the Securities Act and under this Agreement which legend shall state in
substance:

THESE SECURITIES AND THE SECURITIES ISSUABLE UPON THE EXCHANGE THEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES
MAY NOT BE OFFERED, SOLD, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT
(1) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OR
(2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT RELATING TO SUCH SECURITIES
UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE STATE
SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER JURISDICTIONS.

THESE SECURITIES ARE SUBJECT TO TRANSFER AND OTHER RESTRICTIONS SET FORTH IN THE
STOCKHOLDERS AGREEMENT DATED AS OF OCTOBER 24, 2016, AMONG HILTON WORLDWIDE
HOLDINGS INC., HNA TOURISM GROUP CO., LTD. AND, SOLELY FOR PURPOSES OF SECTION
4.3 THEREOF, HNA GROUP CO., LTD., AS AMENDED FROM TIME TO TIME, COPIES OF WHICH
ARE ON FILE WITH THE SECRETARY OF THE COMPANY.

Notwithstanding the foregoing, upon the request of the applicable HNA Party,
(i) in connection with any Transfer of Common Stock Transferred in accordance
with the terms of this

 

19



--------------------------------------------------------------------------------

Agreement, the Company shall promptly cause the second paragraph of the legend
(or notation) to be removed upon such Transfer if such restrictions would not be
applicable following such Transfer, (ii) following receipt by the Company of an
opinion of counsel reasonably satisfactory to the Company to the effect that
such legend (or notation) is no longer required under the Securities Act and
applicable state securities Laws, the Company shall promptly cause the first
paragraph of the legend (or notation) to be removed from any Common Stock to be
Transferred in accordance with the terms of this Agreement, and (iii) to the
extent the first and second paragraph of the legend (or notation) would be
removed pursuant to this paragraph in connection with any Transfer of Common
Stock, the Company shall use reasonable efforts to cause such Common Stock to be
registered in the name of The Depository Trust Company’s nominee; provided,
however, that any Transfer effected by a financial institution pursuant to any
mortgage, encumbrance or pledge with respect to Common Stock shall be governed
by the terms of any applicable Issuer Agreement among the Company, the
applicable financial institution and any custodian party thereto in
substantially the form attached hereto as Exhibit E.

4.2 Right of First Refusal.

(a) If the Company, at any time or from time to time following the Closing,
proposes to issue (a “New Issuance”) any New Securities, for cash in an offering
that is not an underwritten public offering or an offering pursuant to Rule 144A
(or a successor rule) under the Securities Act (any such offering, a “Private
Placement”), the Company shall provide HNA with written notice (an “Issuance
Notice”) of such New Issuance at least ten (10) Business Days prior to the
issuance of such New Securities. The Issuance Notice shall set forth the
material terms and conditions of the New Issuance, including (i) the proposed
number of New Securities if known or, if not known, an estimate thereof, (ii) a
description of the New Securities and proposed manner of sale, (iii) the
purchase price per New Security (or conversion price or premium in the event of
an offering of convertible debt) (the “Per Security Offering Price”) if known
or, if not known, an estimate thereof, and (iv) the proposed issuance date if
known or, if not known, an estimate thereof. HNA shall be entitled to purchase
(either directly or through any other HNA Parties or any of HNA’s Controlled
Affiliates that are HNA Permitted Transferees), at the Per Security Offering
Price and on the other terms and conditions specified in the Issuance Notice, up
to the number of such New Securities that would result in the percentage of the
total number of outstanding shares of Common Stock that is Beneficially Owned in
the aggregate by all HNA Entities immediately following such New Issuance being
equal to the percentage of the total number of outstanding shares of Common
Stock that was Beneficially Owned in the aggregate by all HNA Entities
immediately prior to such New Issuance, provided that for this purpose such
percentage shall not exceed twenty-five percent (25%) (such percentage, the “Pro
Rata Portion”). Notwithstanding the foregoing, the number of New Securities that
HNA (directly or through any other HNA Parties or their Controlled Affiliates
that are HNA Permitted Transferees) shall be entitled to purchase pursuant to
this Section 4.2 with respect to any New Issuance shall be limited to the
maximum amount that may be issued by the Company to HNA (directly or through any
other HNA Parties or their Controlled Affiliates that are HNA Permitted
Transferees) without requiring approval of such issuance by the stockholders of
the Company under the rules of the Exchange, as determined in good faith by the
Company (which such determination shall be binding on the parties).

 

20



--------------------------------------------------------------------------------

(b) HNA may exercise its rights under this Section 4.2 by delivering written
notice of its election to purchase (either directly or through any other HNA
Parties or any of HNA’s Controlled Affiliates that are HNA Permitted
Transferees) such New Securities to the Company within five (5) Business Days
after receipt of the Issuance Notice, which notice shall specify the number of
New Securities requested to be purchased by HNA. Delivery of such notice shall
constitute a binding commitment of HNA to purchase (either directly or through
any other HNA Parties or any of HNA’s Controlled Affiliates that are HNA
Permitted Transferees) the amount of New Securities so specified at the Per
Security Offering Price and on the terms and conditions specified in the
Issuance Notice. If, at the termination of such five (5) Business Day period,
HNA has not exercised its right to purchase any such New Securities, HNA shall
be deemed to have waived its rights under this Section 4.2 with respect to, and
only with respect to, the purchase of the New Securities specified in the
applicable Issuance Notice.

(c) The closing of any sale of New Securities to HNA, any other HNA Parties or
any of HNA’s Controlled Affiliates that are HNA Permitted Transferees pursuant
to this Section 4.2 shall take place concurrently with the consummation of the
sale of the New Securities on the terms set forth in the Issuance Notice to all
other Persons purchasing such New Securities (the “New Issuance Closing”).

(d) If the Company issues, at the New Issuance Closing, less than all of the New
Securities described in the Issuance Notice, then the number of New Securities
that HNA (and any other HNA Parties and any of HNA’s Controlled Affiliates that
are HNA Permitted Transferees) shall be entitled to purchase in connection with
such New Issuance pursuant to this Section 4.2 shall be reduced proportionately
and HNA’s notice delivered pursuant to Section 4.2(b) shall be deemed amended to
reflect such reduction. If the number of New Securities is reduced as
contemplated by this Section 4.2(d), the Company shall not issue or sell the
remainder of the New Securities described in the Issuance Notice without again
complying with the provisions of this Section 4.2.

(e) If the New Issuance Closing (other than any over-allotment closing) does not
occur within ninety (90) days after the date of the Issuance Notice, the Company
shall not issue or sell the New Securities described in the Issuance Notice
without again complying with the provisions of this Section 4.2.

(f) HNA (or any other HNA Parties or any of HNA’s Controlled Affiliates that are
HNA Permitted Transferees) shall, prior to the closing of any Private Placement
in which any of them has elected to purchase New Securities pursuant to this
Section 4.2, execute and deliver all such documents and instruments as are
customarily required in connection with such an offering, including, without
limitation, customary investment representations and representations as to its
status as the type of offeree to whom a private sale may be made pursuant to the
Securities Act, and any failure to deliver or enter into any such documents and
instruments at or prior to such closing shall constitute a waiver of the right
of first refusal set forth in this Section 4.2 with respect to such New
Issuance.

 

21



--------------------------------------------------------------------------------

4.3 Standstill.

(a) Subject to Section 4.3(b) and Section 4.3(c), on and after the Closing, HNA
Group and the HNA Parties shall not, shall cause their respective Affiliates not
to, and shall cause the representatives of HNA Group, the HNA Parties and their
respective Affiliates acting at their direction not to, in any manner, directly
or indirectly, to, without the prior written consent of, or waiver by, the
Company:

(i) acquire, offer to acquire or agree to acquire, by purchase or otherwise,
Beneficial Ownership of any Equity Securities of the Company (including any
rights, options or other derivative securities or contracts or instruments to
acquire such ownership that derives its value (in whole or in part) from such
Equity Securities (whether currently, upon lapse of time, following the
satisfaction of any conditions, upon the occurrence of any event or any
combinations of the foregoing)) other than: (A) as a result of any stock split,
stock dividend or distribution, subdivision, reorganization, reclassification or
similar capital transaction involving Equity Securities of the Company;
(B) discussions or negotiations to acquire a beneficial interest in any Equity
Securities of the Company from Blackstone or any of its Affiliates, provided,
that HNA Group, any HNA Party or any of their respective Affiliates, as
applicable, has, prior to initiating such discussions or negotiations, notified
the Board in writing of its intention to initiate such discussions or
negotiations; provided further that, for the avoidance of doubt, none of HNA
Group, the HNA Parties or any of their respective Affiliates shall, directly or
indirectly, acquire a beneficial interest in any Equity Securities of the
Company from Blackstone or any of its Affiliates without the prior written
consent of the Company, (C) pursuant to Section 4.1(b)(ii), Section 4.1(b)(iii),
Section 4.2 or Section 4.3(c) or (D) a Transfer between HNA Parties; provided,
that no HNA Party shall be in breach of this Section 4.3(a)(i) as a result of
the acquisition by any HNA Designee of any Equity Securities of the Company
pursuant to (x) the grant or vesting of any equity compensation awards granted
by the Company to any HNA Designee, or (y) the exercise of any stock options,
restricted stock units, or similar awards relating to any Equity Securities of
the Company granted by the Company to any HNA Designee;

(ii) make any public announcement or public offer with respect to any merger,
business combination, recapitalization, reorganization or other similar
extraordinary transaction involving the Company or any of its Subsidiaries
(unless such transaction is approved or affirmatively recommended by the Board);

(iii) make, knowingly encourage or in any way participate in, any “solicitation”
of “proxies” (as such terms are used in the proxy rules of the SEC promulgated
pursuant to Section 14 of the Exchange Act) to vote any Voting Securities, or
seek to advise or influence any Person with respect to the voting of, any Voting
Securities (other than, in each case, in a manner that is not inconsistent with
the Board’s recommendation in connection with a matter);

(iv) seek election to, or seek to place a representative on, the Board or
removal of any member of the Board or otherwise act, alone or in concert with
others, to seek representation or to control or influence the management, the
Board or policies of the Company (other than (A) with respect to the election or
removal of an HNA Designee or (B) to vote in accordance with the requirements of
Article III);

 

22



--------------------------------------------------------------------------------

(v) call, or seek to call, a meeting of the stockholders of the Company or
initiate any stockholder proposal for action by stockholders of the Company;

(vi) form, join or in any way participate in a Group with respect to Equity
Securities (other than a Group consisting solely of HNA Parties);

(vii) otherwise act, alone or in concert with others, to seek to control or
influence the management or the policies of the Company (for the avoidance of
doubt, excluding any such act in their capacity as a commercial counterparty,
customer, supplier, industry participant or the like);

(viii) advise or knowingly assist or encourage or enter into any discussions,
negotiations, agreements or arrangements with any other Persons in connection
with any of the foregoing activities;

(ix) publicly disclose any intention, plan or arrangement inconsistent with any
of the foregoing activities;

(x) arrange, or in any way provide, directly or indirectly, any financing for
the purchase by any Person or Group of any Equity Securities or assets of the
Company, other than financing for (A) the purchase of assets then being offered
for sale by the Company, (B) the Transfer of any shares of Common Stock to an
HNA Party or an HNA Permitted Transferee, (C) purchases of any Equity Securities
of the Company by an HNA Entity that are permitted by this Agreement and (D) an
HNA Acquisition.

(xi) take any action that HNA Group or an HNA Party knows, or would reasonably
be expected to know, would require the Company to make a public announcement
regarding the possibility of an Acquisition; or

(xii) contest the validity of this Section 4.3(a) or initiate or participate in
any judicial proceeding to amend, waive, terminate or seek a release of the
restrictions contained herein,

it being understood and agreed that (A) without prejudice to Section 2.6, this
Section 4.3 shall not limit (x) the activities of any HNA Designee taken in good
faith in his or her capacity as a Director or (y) the participation of any HNA
Designee in any Board (or committee of the Board, as applicable) discussions,
deliberations, negotiations or determinations, and (B) HNA and HNA Group shall
be responsible for any breach of this Section 4.3 caused by any action taken by
any HNA Entity or by a representative of an HNA Entity acting at the direction
of any HNA Entity.

(b) Notwithstanding anything to the contrary in Section 4.3(a), on and after the
date hereof, other than during any Standstill Commitment Period, no HNA Party
shall be prohibited or restricted from: (i) initiating and engaging in private
discussions with, and/or making and submitting to, the Company and/or the Board
a non-public, confidential Acquisition Proposal so long as such HNA Party does
not know, and would not be

 

23



--------------------------------------------------------------------------------

reasonably expected to know, that such actions would be reasonably likely to
require HNA, the Company or any other Person to make a public announcement
regarding such Acquisition Proposal; or (ii) from and after a public
announcement of a definitive agreement with respect to an Acquisition entered
into between the Company and any Person other than an HNA Entity and until the
earlier of (A) the closing of such Acquisition and (B) ninety (90) days after
the termination of such definitive agreement, notwithstanding any HNA Standstill
Commitment or anything to the contrary in this Agreement, making and submitting
to the Company, the Board, and/or the Company’s stockholders, an alternative
Acquisition Proposal on a publicly disclosed and announced basis for all
outstanding shares of Common Stock, which, if a tender or exchange offer, shall
be on the same terms for all such shares and include a non-waivable condition
that a majority of outstanding shares of Common Stock not Beneficially Owned by
any HNA Entity are tendered into such offer, or (subject to Sections 3.3,
4.3(a)(i) and 4.7) taking any other action, whether or not otherwise restricted
by Section 4.3(a) in connection with evaluating, making, submitting,
negotiating, effectuating or implementing any such alternative Acquisition
Proposal (or any amendment, supplement or modification thereto), including
actively soliciting stockholders of the Company not to vote in favor of or to
vote against such Acquisition by a Person other than an HNA Entity.

(c) Notwithstanding anything to the contrary in Section 4.3(a), HNA may
(directly or through any other HNA Parties or any of their respective Controlled
Affiliates that are HNA Permitted Transferees), at any time and from time to
time, purchase shares of Common Stock in open market transactions in an amount
that, when aggregated with the number of shares of Common Stock then
Beneficially Owned by all HNA Entities, would not then exceed a percentage of
the shares of Common Stock outstanding at such time equal to the lower of
(i) twenty-five percent (25%) and (ii) the Adjusted Ownership Percentage (as
defined in the following sentence). The “Adjusted Ownership Percentage” shall
initially be equal to twenty-five (25%) and, upon each Transfer of shares of
Common Stock by an HNA Entity that (A) is to a Person other than another HNA
Entity and (B) occurs when the percentage of the total number of outstanding
shares of Common Stock that is Beneficially Owned, in the aggregate, by all HNA
Entities is less than or equal to twenty-five (25%) or causes such percentage to
be less than twenty-five (25%), shall be reduced to equal the percentage of the
total number of outstanding shares of Common Stock that is Beneficially Owned,
in the aggregate, by all HNA Entities immediately following such Transfer. For
purposes of this Section 4.3(c), the total number of shares of Common Stock
outstanding at any time shall be the number specified in the latest of (i) the
most recent SEC filing of the Company disclosing the total number of shares of
Common Stock outstanding or (ii) a written notice from the Company, which will
be provided to HNA as soon as reasonably practicable upon a written request
therefor from HNA following any New Issuance or Stock Acquisition.

4.4 Corporate Opportunities, Bylaws. On or before the Closing, the Company and
the Board (or a duly authorized committee thereof) shall, in compliance with
applicable Law, take all actions necessary to (i) duly adopt the resolutions to
renounce any interest or expectancy, or right to be offered an opportunity to
participate in, any business opportunity or corporate opportunity presented to
any HNA Entity as set forth in Exhibit D to this Agreement; and (ii) approve and
adopt Amended and Restated Bylaws, substantially as set forth in Exhibit G to
this Agreement.

 

24



--------------------------------------------------------------------------------

4.5 Issuer Agreement. At the Closing, the Company shall duly execute and deliver
to HNA the issuer agreement substantially in the form attached as Exhibit E to
this Agreement.

4.6 Cooperation. Following the Closing, the Company and HNA shall, from time to
time, engage in good faith discussions regarding strategic cooperation that may
be mutually beneficial to such parties.

4.7 Tender of Shares in Certain Acquisitions. If, at any time when (i) HNA
Entities Beneficially Own Voting Securities in excess of the Voting Percentage
Limit, and (ii) any Acquisition (other than a Specified Acquisition) by a Person
other than an HNA Entity is to be effected by means of a tender or exchange
offer that has been approved and recommended (and such recommendation has not
been withdrawn) by the Board, the HNA Parties shall tender into such offer,
prior to any expiration thereof (as such offer may be extended from time to
time), all the shares of Common Stock Beneficially Owned by HNA Entities in
excess of the Voting Percentage Limit in the same proportion as the shares of
Common Stock not Beneficially Owned by HNA Entities are so tendered. Such tender
by the HNA Parties shall be made within twelve (12) hours of notification from
any depositary for such tender or exchange offer of the percentage of Voting
Securities Beneficially Owned by holders other than HNA Entities then received
by such depositary. The HNA Parties shall be free, in their sole discretion, to
tender or not tender into such offer, any and all shares of Common Stock
Beneficially Owned by HNA Entities up to and including the Voting Percentage
Limit.

4.8 Public Announcements. The initial press release with respect to this
Agreement shall be a joint press release to be reasonably agreed upon by HNA and
the Company. Thereafter, HNA and the Company shall consult with each other
before issuing any press release, or other public announcement with respect to
this Agreement or the matters contemplated hereby and, except in respect of any
such press release or other public announcement as may be required by applicable
Law or any applicable rule of any securities exchange or association, shall not
issue any such press release or other public announcement prior to such
consultation.

4.9 Device Restrictions.

(a) Subject to Section 4.9(b) and Section 4.9(c), if the Closing occurs prior to
the Distribution Date, without limiting any other provisions of this Agreement,
during the period commencing on the Distribution Date and ending on the second
anniversary of the Distribution Date, the HNA Entities shall not directly or
indirectly engage in any Disposition of Common Stock, Park Common Stock or HGV
Common Stock.

(b) Notwithstanding Section 4.9(a), subject to Section 4.1, if the Closing
occurs prior to the Distribution Date, (i) one or more Dispositions of Common
Stock, Park Common Stock or HGV Common Stock shall be permitted if such
Dispositions are In Parallel and (ii) a Disposition of Common Stock, Park Common
Stock or HGV Common Stock shall be permitted if the HNA Entities provide an
Unqualified Device Opinion with respect to such Disposition to the Company. The
Company shall reasonably cooperate with the HNA Entities in obtaining any
Unqualified Device Opinion, including making reasonable representations required
in connection with any such opinion and making available to the HNA Entities
information necessary in connection with any such opinion (including making
employees available on a mutually convenient basis to provide additional
information or explanation of any material provided hereunder).

 

25



--------------------------------------------------------------------------------

(c) Section 4.9(a) shall not apply to any Disposition of Common Stock, Park
Common Stock or HGV Common Stock by the HNA Entities resulting from a Transfer
in connection with any bona fide mortgage, encumbrance or pledge to a financial
institution or in connection with any bona fide loan or debt transaction or
enforcement thereunder.

(d) If the Closing occurs prior to the Distribution Date, on or prior to the
Distribution Date, HNA will furnish to the Company’s tax advisors a
representation letter substantially in the form attached hereto as Exhibit F to
this Agreement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

5.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to HNA as follows as of the Closing:

(a) The Company is a corporation, duly incorporated, validly existing and in
good standing under the Laws of the State of Delaware. The Company has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations under the Agreement.

(b) The execution and delivery by the Company of this Agreement and the
performance of the obligations of the Company under this Agreement do not and
will not conflict with or violate any provision of, or require the consent or
approval of any Person (except for any such consents or approvals which have
been obtained) under, (x) applicable Law, (y) the organizational documents of
the Company, or (z) any contract or agreement to which the Company is a party.

(c) The execution and delivery by the Company of this Agreement and the
performance of the obligations of the Company under this Agreement have been
duly authorized by all necessary corporate action on the part of the Company.
This Agreement has been duly executed and delivered by the Company and, assuming
the due authorization, execution and delivery by HNA, constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to bankruptcy, insolvency and other Laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity.

(d) The Board (or a duly authorized committee thereof) has taken all action
necessary, in compliance with applicable Law, to render inapplicable to HNA and,
to the fullest extent permitted by Law, any other HNA Party the restrictions on
“business combinations” set forth in Section 203 of the Delaware General
Corporation Law. Other than Section 203 of the Delaware General Corporation Law,
no “business combination”, “moratorium,” “control share,” “fair price,”
“takeover” or “interested stockholder” Law is applicable to the Stock Purchase
Agreement or the transactions contemplated thereby.

 

26



--------------------------------------------------------------------------------

5.2 Representations and Warranties of HNA. HNA hereby represents and warrants to
the Company as follows as of the Closing:

(a) HNA is duly organized, validly existing and in good standing under the Laws
of the jurisdiction of its organization. HNA has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
under this Agreement.

(b) The execution and delivery by HNA of this Agreement and the performance by
HNA of its obligations under this Agreement do not and will not conflict with or
violate any provision of, or require the consent or approval of any Person
(except for any such consents or approvals which have been obtained) under,
(x) applicable Law, (y) its organizational documents, or (z) any contract or
agreement to which it is a party.

(c) The execution and delivery by HNA of this Agreement and the performance by
HNA of its obligations under this Agreement have been duly authorized by all
necessary corporate or other analogous action on its part. This Agreement has
been duly executed and delivered by HNA and, assuming the due authorization,
execution and delivery by the Company, constitutes a legal, valid and binding
obligation of HNA, enforceable against it in accordance with its terms, subject
to bankruptcy, insolvency and other Laws of general applicability relating to or
affecting creditors’ rights and to general principles of equity.

5.3 No Other Representations or Warranties. Each of HNA and the Company hereby
acknowledges and agrees that (a) except for the express representations and
warranties set forth in this Article V, neither party hereto nor any Person
acting on its behalf is making any representation or warranty of any kind,
express or implied, in connection with the negotiation, execution or performance
of this Agreement or the Stock Purchase Agreement or the transactions
contemplated hereby and thereby, and (b) neither party hereto has relied on the
accuracy or completeness of any information furnished by the other party hereto
or any Person acting on its behalf in connection with the negotiation, execution
or performance of this Agreement or the Stock Purchase Agreement or the
transactions contemplated hereby and thereby.

ARTICLE VI

GENERAL PROVISIONS

6.1 Termination. Unless otherwise specified herein, this Agreement shall
automatically terminate on the date that the HNA Parties, in the aggregate,
Beneficially Own less than five percent (5%) of the total number of shares of
Common Stock outstanding as of such date; provided, that Section 2.7 and
Section 4.1(f) shall survive the termination of this Agreement indefinitely.

 

27



--------------------------------------------------------------------------------

6.2 Notices. Any notice, designation, request, request for consent or consent
provided for in this Agreement shall be in writing and shall be deemed given
(a) when delivered personally, (b) two (2) Business Day after being sent by
internationally recognized overnight courier, or (c) if transmitted by facsimile
or sent by electronic mail transmission and confirmed within 24 hours thereafter
by a signed original sent in the manner provided in clause (a) or (b) to the
parties at the following addresses (or at such other address for a party as
shall be specified by prior written notice from such party):

if to the Company:

Hilton Worldwide Holdings Inc.

7930 Jones Branch Drive, Suite 1100

McLean, VA 22102

USA

Attention:        General Counsel

Fax:                 +1 (703) 883-6188

with a copy (not constituting notice) to:

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

USA

Attention:        Mark G. Borden

                         Jay E. Bothwick

Fax:                 +1 (617) 526-5000

Email:             mark.borden@wilmerhale.com

                         jay.bothwick@wilmerhale.com

if to HNA:

HNA Tourism Group Co., Ltd.

No. 29, Haixiu Road

Haikou, 570203 Hainan Province

People’s Republic of China

Attention:        Liang Du

                         Xun Wang

Fax:                 +86 898 6887 6656/ +86 898 6887 5382

Email:             duliang@hnair.com

                         wang-xun@hnair.com

with a copy (not constituting notice) to:

Weil, Gotshal & Manges LLP

29/F Alexandra House

18 Chater Road

Central, Hong Kong

Attention:        Akiko Mikumo

                         Charles Ching

Fax:                 +852 3015 9354

Email:             akiko.mikumo@weil.com

                         charles.ching@weil.com

and:

Fangda Partners

27/F, North Tower, Beijing Kerry Centre

1 Guanghua Road, Chaoyang District

Beijing 100020

People’s Republic of China

Attention:        Fei Qiao

Fax:                 +86 10 5769 5788

Email:             fei.qiao@fangdalaw.com

 

28



--------------------------------------------------------------------------------

6.3 Amendment; Waiver. This Agreement may be amended, supplemented or otherwise
modified, and the observance of any term hereof may be waived, only by a written
instrument executed by (i) the Company and (ii) the HNA Designator. Neither the
failure nor delay on the part of any party hereto to exercise any right, remedy,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, remedy, power or privilege
preclude any other or further exercise of the same or of any other right,
remedy, power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence. No waiver shall
be effective unless it is in writing and is signed by the party asserted to have
granted such waiver. Any amendment, supplement or modification to this Agreement
and any waiver of any term hereof effected in accordance with this Section 6.3
shall be binding on each party hereto and all of such party’s successors and
permitted assigns, whether or not such party, successor or permitted assign
entered into or approved such amendment, supplement or modification.

6.4 Further Assurances. Each party hereto shall sign such further documents and
do and perform and cause to be done such further acts and things as any other
party hereto may reasonably request to the extent necessary to carry out the
intent and accomplish the purposes of this Agreement.

6.5 Assignment. This Agreement will inure to the benefit of and be binding on
the parties hereto and their respective successors and permitted assigns. This
Agreement may not be assigned, except by any HNA Party to any HNA Permitted
Transferee that has executed a joinder agreement substantially in the form
attached as Exhibit B to this Agreement, without the express prior written
consent of the other parties hereto, and any attempted assignment, without such
consent, will be null and void.

6.6 Third Parties. This Agreement does not create any rights, claims or benefits
inuring to any person that is not a party hereto nor create or establish any
third party beneficiary hereto; provided, that HNA shall be liable for any
losses, costs, expenses, damages, claims and other liabilities (including
reasonable attorneys’ fees) incurred by Park or any of its Affiliates arising,
directly or indirectly, from or in connection with any breach by any HNA Entity
of Section 4.9 of this Agreement.

6.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware, without regard to principles
of conflicts of Laws thereof.

6.8 Jurisdiction; Waiver of Jury Trial. In any judicial proceeding involving any
dispute, controversy or claim between the parties hereto arising out of or
relating to this Agreement, each of the parties hereto, by execution and
delivery of this Agreement, unconditionally accepts and consents to the
exclusive jurisdiction and venue of the Delaware Court of Chancery and any state
appellate court to which orders and judgments thereof may be appealed within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept

 

29



--------------------------------------------------------------------------------

jurisdiction over a particular matter, any state or federal court within the
State of Delaware), including but not limited to the in personam and subject
matter jurisdiction of those courts, or if jurisdiction over the matter is
vested exclusively in federal courts, the United States District Court for the
District of Delaware, and the appellate courts to which orders and judgments
thereof may be appealed, waives any objections to such jurisdiction on the
grounds of venue or forum non conveniens, the absence of in personam or subject
matter jurisdiction and any similar grounds or any other manner permitted by
Law, and irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement. In any such judicial proceeding, the parties
agree that in addition to any method for the service of process permitted or
required by such courts, to the fullest extent permitted by Law, service of
process may be made by delivery provided pursuant to the directions in
Section 6.2. EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING ANY
DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

6.9 Specific Performance. Each party hereto acknowledges and agrees that in the
event of any breach of this Agreement by any of them, the other parties hereto
would be irreparably harmed and could not be made whole by monetary damages.
Each party accordingly agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate and agrees that the parties,
in addition to any other remedy to which they may be entitled at law or in
equity, shall be entitled to specific performance of this Agreement without the
posting of bond.

6.10 Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof. There are no
agreements, representations, warranties, covenants or understandings with
respect to the subject matter hereof other than those expressly set forth
herein. This Agreement supersedes all other prior agreements and understandings
between the parties with respect to such subject matter.

6.11 Severability. If any provision of this Agreement, or the application of
such provision to any Person or circumstance or in any jurisdiction, shall be
held to be invalid or unenforceable to any extent, (i) the remainder of this
Agreement shall not be affected thereby, and each other provision hereof shall
be valid and enforceable to the fullest extent permitted by Law, (ii) as to such
Person or circumstance or in such jurisdiction such provision shall be reformed
to be valid and enforceable to the fullest extent permitted by Law and (iii) the
application of such provision to other Persons or circumstances or in other
jurisdictions shall not be affected thereby.

6.12 Table of Contents, Headings and Captions. The table of contents, headings,
subheadings and captions contained in this Agreement are included for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.

6.13 Counterparts. This Agreement and any amendment hereto may be signed in any
number of separate counterparts, each of which shall be deemed an original, but
all of which taken together shall constitute one Agreement (or amendment, as
applicable).

 

30



--------------------------------------------------------------------------------

6.14 Effectiveness of this Agreement. This Agreement shall become automatically
effective upon the Closing, without the requirement of any further action by any
Person (provided such Closing occurs prior to October 31, 2017), and until the
Closing (if any), this Agreement shall be of no force or effect and shall create
no rights or obligations on the part of any party hereto.

[Remainder Of Page Intentionally Left Blank]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

HILTON WORLDWIDE HOLDINGS INC. By:  

/s/ Kevin J. Jacobs

Name:   Kevin J. Jacobs Title:   Chief Financial Officer HNA TOURISM GROUP CO.,
LTD. By:  

/s/ Ling Zhang

Name:  

Ling Zhang

Title:  

Chairman of the Board

HNA GROUP CO., LTD. (solely for purposes of Section 4.3) By:  

/s/ Xiangdong Tan

Name:  

Xiangdong Tan

Title:  

Vice Chairman & Chief Executive Officer